                           IN THE UNITED STATES DISTRJCT COURT

                               FOR THE DISTRJCT OF OREGON

TARJQ MUHAMMAD,
                                                                     Case No. 3:19-cv-00323-YY
              Plaintiff,
                                                                           ORDER TO DISMISS
       V.


MULTNOMAH CO., et al.,

               Defend~ts.

SIMON, Judge.

       Plaintiff, an inmate at the Multnomah County Inverness Jail, brings this civil rights action

pursuant to 42 U.S.C; § 1983. Pursuant to an order entered by the Court this date, plaintiff was··

granted leave to proceed informa pauperis. However, for the reasons set forth below, plaintiffs

Complaint is dismissed.

                                       BACKGROUND

       In the caption of his Complaint, plaintiff names as the defendants "Multnomah Co., et al."

Plaintiff does not, however, identify any additional defendants. Plaintiffs Complaint is a 10-page .



   1 :. ORDER TO DISMISS
nam;1.tive statement, which is largely incomprehensible. 1 Plaintiffs Complaint includes a litany of

statements about various criminal proceedings, including statements that he was wrongfully arrested
               .                                                                      .




and convicted, that he was not provided adequate legal supplies or adequate opportunity to confer

with his attorney, that he was discriminated against based on his race, that he has been falsely

accused and wrongfully imprisoned, that he has been tortured, and that he has been discriminated

against based upon his race .. Plaintiff also filed an Amended Supplement to Original Complaint and

a Statement of Facts containing similar statements. 2

                                             STANDARDS

             A district court must dismiss an action initiated· by a prisoner seeking" redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

In order to state a claim, a plaintiff must allege facts which, when accepted as true, give rise to a.

plausible inference that the defendants violated the plaintiffs constitutional rights. Ashcroft v. Iqbal,

556 U.S. 662,.678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556-57 (2007).

     · In determining whether a complaint states a claim, the Court looks to the pleading standard

under Federal Rule of Civil Procedure 8(a). Under Rule 8(a), a complaint r:p.ust contain "a short and



         1
        Attached as an exhibit to the Complaint is a copy of a psychiatric evaluation performed at ·
the Oregon State Hospital concluding that plaintiff was able to aid and assist in his defense to
criminal charges.
         2
     ·  The Court notes that plaintiff has brought two prior civil rights acti~ns:. Muhammad v. State
ofOregon, eta(, Case No. 3:16-c-V:-01581-PKandMuhammadv. State ofOregon, Case No. 3:18-cv-
O171 7-JR. In l;,oth cases, plaintiffs pleadings suffered the same deficiencies noted herein, and both
cases were dismissed pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(e).

    2- ORDER TO DISMISS·
                                                                                                  '\"




 plain statement of the claim showing that the pleader is entitled to relief." "[T]he pleading standard

 Rule 8 announces does not require 'detailed factual allegations,' but it demands more than an

 unadorned, ·the-defendant-unlawfully-harmed-me-accusation." Iqbal, 556 U.S. at 678 (quoting

 Twombly, 550 U.S. at555). This requires the presentation of factual allegations.sufficient to state

 a plausible claim forrelief. Iqbal, 556 U.S. at 678..:69. "[A] complaint [that] pleads facts that are

 'merely consistent with' a defendan(s liability ... 'stops short of the line between possibility and

 plausibility of entitlement to relief."' Id at 678 (quoting Twombly, 550 U.S. at 557). Further,

 although a court must accept as true all factual allegations contained in a complaint, a court need not

 accept a plaintiff's legal conclusions as true. Id. "Threadbare recitals of the elements of a cause. of

 action, supported by mere conclusory statements, do not suffice. Id. (quoting Twombly, 550 U.S.

· at 555).

         When a plaintiff is proceedingpro se, the court construes the pleadings liberally and affords

 the plaintiff the benefit of any doubt. Erickson v. Pardus, 55 l U.S. 89, 94 (2007). _Moreover, before

 dismissing a pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff

 with a-statement of the complaint's deficiencies. Karim-Panahi v. Los Angeles Police Dept., 839

. F.2d 621, 623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A prose

·litigant will be given leave to amend his or her complaint unless it is absolutely clear· that the

 deficiencies ofthe complaint cannot be cured by amendment. Karim~ P anahi, 83 9 F .2d at 623; Lopez

 v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000).

                                             DISCUSSION .

         As noted, plaintiff's Complaint reads in narrative form and appears to allege claims against

 individuals wh~ are not named as· defendants. As presently drafted it is extr~mely difficult, if at all

     3 - ORDERTO.DISMISS
possible, to determine which acts, or which acts by which individual( s), violated which of plaintiffs

rights. Plaintiff alleges a multhude of different acts without clearly specifying which in1ividual

committed which acts against him. ·

        Moreover, although it is unclear from the Complaint, it appears that plaintiff may be

challenging his conviction and/or current confinement. To the extent plaintiff is challenging the fact

of his custody, not the conditions, it must be brought in a petition for habeas corpus relief, not a civil

rights action.· Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir. 2003). Finally, a claim for money

damages based on the alleged illegality of plaintiffs current confinement is barred under Heck v.

Humphrey, 512 U.S. 477 (1994).

                                              CONCLUSION

        Based on the foregoing, plaintiffs Complaint is DIS MISSED. Plaintiffmay file an Amended

Complaint, curing the deficiencies noted above, within 30 days of the date of this order. ·Plaintiff

is advised that his Amended Complaint must specifically include (1) the names of the persons who

caused or personally participated in causing the alleged deprivation of his constitutional rights, (2)

the dates on which the conduct allegedly took place, and (3) the specific conduct plaintiff alleges is

unconstitutional. Plaintiff is advised that the Amended Complaint will operate as a complete

substitute for the Complaint, not as    a supplement.      Plaintiff is cautioned that failure to file an

Amended Complaint will result in the dismissal of this proceeding.

                                               '
        IT IS SO ORDEREJ;>.
                           5y                                   .
       DATED tmsz}_ day of May, 2019.                     .     .   ,   ~
                          .    · ·       --        ~~-
                                                   - ~ RSimon · ·
                                                   United States District Judge

    4 - ORDER TO DISMISS
